            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MAYS,                                  No. 4:19-CV-00631

           Plaintiff.                          (Judge Brann)

     v.

SGT. BARNETT,
MS. HAMMERS, and
MS. LILLY,

          Defendants.

                                 ORDER

                              APRIL 16, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Anthony Mays’ motion to proceed in forma pauperis (Doc. 2) is

          GRANTED;

    2.    Mays’ complaint (Doc. 1) is DISMISSED without prejudice; and

    3.    Mays may, within 30 days of the date of this Order, file an amended

          complaint that addresses the deficiencies identified in the Court’s

          accompanying Memorandum Opinion.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
